Citation Nr: 0033099
Decision Date: 12/19/00	Archive Date: 02/02/01

DOCKET NO. 99-10 589               DATE DEC 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUE

Whether new and material evidence has been submitted to reopen the
claim of service connection for chronic disability of the cervical
and thoracic spine.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1943 to
January 1946. This matter comes to the Board of Veterans' Appeals
(Board) from the Department of

Veterans Affairs (VA) Denver Regional Office (RO) November 1997
decision, essentially declining to reopen the claim of service
connection for ankylosing spondylitis. The evidence of record
indicates that the veteran's cervical and thoracic spine disability
consists of ankylosing spondylitis; however, the last final denial
of service connection for cervical and thoracic spine disability
(by Board decision in March 1974), characterized the disability as
"rheumatoid arthritis" (based on the clinical evidence then of
record). The entire clinical record indicates that the disability
of his spine has consisted of ankylosing spondylitis since its
initial onset; thus, the matter now on appeal is as set forth on
the title page above.

FINDINGS OF FACT

1. Service connection for rheumatoid arthritis was denied by Board
decision in March 1974.

2. Evidence received in support of the application to reopen the
claim of service connection for chronic disability of the cervical
and thoracic spine, since the March 1974 Board decision, is new,
relevant, and probative of the issue at hand.

CONCLUSION OF LAW

Evidence submitted since the March 1974 Board decision denying
service connection for rheumatoid arthritis is new and material and
the claim of service connection for disability of the thoracic and
cervical spine is reopened. 38 U.S.C.A.  5107, 5108, 7104 (West
1991); 38 C.F.R.  3.104, 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for rheumatoid arthritis was denied by March
1974 Board decision finding that the disability was not evident,
clinically, during the veteran's

2 -

active service period or within a few years thereafter, and that
the medical evidence of record did not provide a link or nexus
between his active service and the onset of that disability in
1952. A Board decision is final and is not subject to revision on
the same factual basis, but it may be reopened on submission of new
and material evidence. 38 U.S.C.A. 5108, 7104; 38 C.F.R. 3.104,
3.156; Evans v. Brown, 9 Vet. App. 273 (1996).

Whether new and material evidence is submitted is a jurisdictional
test, with reopening of a claim required if such evidence is
submitted, and reopening prohibited if such evidence is not
submitted. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir.
1996), aff'g 8 Vet. App. 1, 4 (1995). See also Winters v. West, 12
Vet. App. 203, 206 (1999), revd on other grounds, sub nom. Winters
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000). In addressing whether new
and material evidence has been submitted, the Board must review the
evidence before VA at the time of the last final decision, identify
any additional evidence now before VA, and determine whether that
additional evidence is both new and material. If so, then the claim
will be reopened. If not, that is where the analysis must end as
the Board lacks jurisdiction to further review the claim. See
Barnett, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is defined
as evidence not previously submitted to agency decision makers
which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a); see also Hodge
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet.
App. 1 (1998).

In Hodge, the U.S. Court of Appeals for the Federal Circuit (the
Federal Circuit) noted that not every piece of new evidence is
"material," but that some new evidence may well contribute to a
more complete picture of the circumstances surrounding the origin
of a veteran's injury or disability, even where it will not
eventually alter a rating decision. Id., 155 F.3d at 1363. In
determining whether

3 -

evidence is new and material, the credibility of the evidence is
generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of the
evidence which has been submitted by the veteran or otherwise
associated with the claims folder since the Board decision in March
1974.

Evidence of record at the time of the March 1974 Board decision
denying service connection for rheumatoid arthritis included the
veteran's service medical records, which do not reveal any finding
or manifestation of rheumatoid arthritis/ankylosing spondylitis of
the cervical or thoracic spine; on service separation medical
examination in January 1946, there was no clinical evidence of any
musculoskeletal defects. His records show he had World War II
combat service.

VA and private medical records from October 1948 to August 1949
document treatment for the veteran's lumbosacral spine disability
and, by RO rating decision in September 1949, service connection
was granted for ruptured nucleus pulposus at L5; the disability was
assigned a 40 percent rating (the available evidence, both medical
and lay, indicated that the veteran's lumbosacral spine disability
was related to a back injury during World War II). The records do
not document any complaint or clinical finding indicative of
impairment involving the cervical and/or thoracic spine and, on VA
orthopedic examination in July 1949, there was no evidence of
congenital defects of the thoracic or cervical spine.

VA and private medical records from November 1949 to July 1960
document intermittent treatment for musculoskeletal symptoms and
impairment of the veteran's lumbosacral spine and, in June 1952 and
thereafter, he received treatment for impairment of the entire
spine; during hospitalization from June to August 1952, he
indicated that he experienced cervical spine pain since 1951;
rheumatoid arthritis of the spine was diagnosed (X-ray study of the
cervical spine showed hypertrophic changes, a study of the thoracic
spine showed evidence consistent with Marie-Strumpell's disease,
but the studies did not show rheumatoid arthritis of the cervical

4 -

or thoracic spine). On VA orthopedic examination in July 1960,
rheumatoid arthritis of the entire spine was diagnosed.

On VA orthopedic examination in April 1973, the veteran reported
having increased pain and stiffness along the entire spine,
allowing mobility only at the upper cervical spine. On examination,
the examiner indicated that the spine (lumbar to high cervical) was
almost completely ankylosed and opined that the veteran had severe
disability due to rheumatoid arthritis.

In numerous letters to the RO and at a Travel Board hearing in
February 1974, the veteran repeatedly suggested that disability
involving his entire spine (including arthritis) developed as a
result of in-service injury.

Evidence submitted since the March 1974 Board decision denying
service connection for rheumatoid arthritis consists of numerous VA
and private medical records, including duplicate copies of parts of
the previously assembled and discussed clinical records, as well as
new records dated from January 1988; the records document
intermittent treatment for disability involving the veteran's
entire spine (and show overall, that the disability previously
diagnosed as rheumatoid arthritis actually consisted of ankylosing
spondylitis). The veteran also submitted numerous letters and
testified at an RO hearing in May 1994, essentially confirming his
previous contentions to the effect that the disability involving
his entire spine developed as a result of injury sustained in World
War II.

In August 1993, T. Gaide, M.D., indicated that the early stages of
rheumatoid arthritis and ankylosing spondylitis can have very
similar manifestations and, based on evidence supplied to him by
the veteran, it was clear that the veteran had ankylosing
spondylitis (as reportedly did two of his nephews). He opined that
the onset of ankylosing spondylitis was associated with exposure to
infectious agents such as those causing diarrhea and dysentery; he
indicated that he did not have the benefit of reviewing the
veteran's service medical records and was thus unable to state
whether or not he was exposed to such agents in service.

5 -

On VA orthopedic examination in September 1994, including and
reflecting a review of the claims file, ankylosing spondylitis
involving the cervical and thoracic spine was diagnosed. The
examiner opined that spondylitis was initially evident,
radiographically, in 1952, and X-ray studies in 1949 and 1951 made
no mention thereof; she observed that ankylosing spondylitis can be
associated with "certain genotypes" and indicated that the veteran
had two nephews who were "similarly affected;" she opined that the
veteran's ankylosing spondylitis was not related to his service-
connected low back disability, believing that it had its onset in
1952, and that it was most likely related to his genetic
predisposition.

In August 1995, Dr. Gaide indicated that he no longer had a copy of
his August 1993 letter (discussed above); he stated that the
veteran had one (rather than two) nephew with ankylosing
spondylitis, and that the nephew was related to him via a "half-
sister"' which minimized the impact of his family history on the
development of ankylosing spondylitis. He acknowledged that a
person may be genetically predisposed to ankylosed spondylitis, but
he also observed that a person may develop the disability after
being sick with dysentery; the veteran informed him that he had
dysentery during service.

On September 1995 rheumatologic examination by P. Timms, M.D.,
including a review of the veteran's medical records, the examiner
observed that the veteran underwent lumbosacral spine surgery after
separation from service and experienced ongoing disability from the
time of that surgery until the first radiographic evidence of
ankylosing spondylitis in 1952. He indicated that it was not
unusual for clinically apparent ankylosing spondylitis to not
appear radiographically for several years prior to the onset of the
disease, at least on plain radiographs;" more sensitive studies,
such as a bone scan or computerized tomography, which could detect
early ankylosing spondylitis, were not performed during "that three
year interval;" therefore, "just because there [was] no
radiographic evidence of ankylosing spondylitis it [did] not mean
that [the veteran] did not have this condition in 1949." Dr. Timms
indicated that ankylosing spondylitis (inflammatory arthritis)
starts in the sacroiliac joint, ascends the spine, and often
results in spinal fusion; the etiology of ankylosing spondylitis is
reportedly fairly well known and is

- 6 -

caused by a combination of genetic factors and exposure to
bacterial trigger (usually found in the large intestine); the
veteran reportedly had a severe bout of dysentery several months
prior to the onset of his low back symptoms and, therefore, it was
medically possible that his ankylosing spondylitis was triggered
while he was still in the service; he indicated that ankylosing
spondylitis and other seronegative spondylo-arthropathies may also
be precipitated by trauma, as has been documented by "multiple case
reports" (photocopies of the case reports, relative to a
relationship between injury/trauma and the onset of ankylosing
spondylitis were submitted to the RO in November 1995).

On VA orthopedic examination in September 1997, the veteran
essentially reiterated his pertinent medical history relative to
his back impairment and disability. On examination and review of
the claims file, the examiner indicated that because the signs and
symptoms of the veteran's degenerative disc disease of the
lumbosacral spine, the 1949 fusion surgery, and ankylosing
spondylitis were similar and of long duration, it was impossible to
differentiate between the symptoms and disabilities.

Private medical records from June 1996 to March 1999 document
intermittent treatment for symptoms and impairment unrelated to the
veteran's cervical and thoracic spine disability but indicate that
he experienced symptoms and impairment involving the back and neck.

On VA medical examination in May 1999 (performed in conjunction
with the veteran's claim of service connection for disability
unrelated to the claimed neck and back impairment), the veteran
reported a long history of treatment for ankylosing spondylitis.

Based on the foregoing, the Board finds that the evidence submitted
since the Board decision in March 1974, is material to the veteran'
s claim of service connection for chronic disability of the
cervical and thoracic spine; it clearly includes evidence that must
be considered to fairly decide the merits of the claim. The claim
was denied by the Board in March 1974 based on a finding that the
cervical and thoracic spine

7 -

disability (rheumatoid arthritis) was not evident at the time of
his service separation or for several years thereafter, and that
competent medical evidence of record did not provide a link or
nexus between his current neck and back disability and active
service. The newly-submitted medical evidence shows that he
continues to have chronic neck and back disability (explaining,
from historical and clinical perspectives, that it has consisted of
ankylosing spondylitis of the cervical and thoracic spine),
suggesting that it may have had its onset in active service (per
Dr. Timms' report in September 1995). Given the nature of this
claim, this amounts to new and material evidence sufficient to
reopen the claim of service connection for chronic cervical and
thoracic spine disability.

ORDER

New and material evidence having been presented in support of the
claim of service connection for chronic disability of the cervical
and thoracic spine, the claim is reopened.

REMAND

Effective November 9, 2000, the law provides that VA shall make
reasonable efforts to assist the veteran in obtaining evidence
necessary to substantiate his claim for benefits, except that no
assistance is required if there is no reasonable possibility that
such assistance would aid in substantiating the claim. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat.
2096 (2000) (to be codified at 38 U.S.C.A. 5103A(a)).

In the case of a claim for disability compensation, the assistance
provided by VA shall include obtaining a medical opinion when such
an opinion is necessary to make a decision on the claim. An opinion
is considered "necessary" if the evidence of record (both medical
and lay, including statements from the veteran himself) contains
competent evidence of a current disability or persistent or
recurrent

- 8 -

may be associated with the veteran's active service; but the
evidence does not contain sufficient medical evidence for VA to
make a decision on the claim. Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096 (2000) (to be
codified at 38 C.F.R. 5103A(d)).

In this case, the veteran claims entitlement to service connection
for thoracic and cervical spine disability, suggesting that it
developed during his active service and/or is related to back
injury in service. Although he is not shown to be competent to
provide a medical diagnosis of a chronic disability, or to relate
current disability to a specific cause, he is competent to state
that he sustained back injury in service; he is also competent to
describe personally observable symptoms, such as diarrhea, during
service and thereafter. Cartright v. Derwinski, 2 Vet. App. 24
(1991).

The available medical evidence of record shows that the veteran has
ankylosing spondylitis of the thoracic and cervical spine; it
indicates that the onset of the disability may be precipitated by
exposure to infectious agents such as those causing diarrhea and
dysentery (see e.g., private medical opinion dated in August 1993
and August and September 1995), and genetic predisposition (see
e.g., September 1994 VA physician's opinion, and August 1995 and
September 1995 private medical opinion). The evidence also
indicates that the onset of ankylosing spondylitis may be related
to trauma (see September 1995 private medical opinion and several
"case reports" associated with the file in November 1995).

As discussed above, ankylosing spondylitis of the veteran's spine
was not evident, clinically, prior to 1952 but, as observed by a
private physician in September 1995, clinical studies which could
detect the presence of such disability in early stages had not been
performed during the 3-year interval between the time of the
veteran's service separation and 1952 (when the disability was at
a stage detectable by radiographic evidence). Finally, a VA
physician opined in September 1997, that the veteran had a long
history of degenerative disc disease of the lumbosacral spine and
ankylosing spondylitis, and that it was impossible to differentiate
between the symptoms associated with each separate disability.

9 -

Based on the foregoing, the Board believes that the entire claims
file should be reviewed by a VA physician to determine the etiology
of any chronic thoracic and cervical spine disability now present,
including ankylosing spondylitis. It should be noted in this regard
that neither the veteran nor the Board are competent to make
medical determinations. Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the veteran the names, addresses and
approximate dates of treatment of all medical care providers who
treated him for any disability involving the thoracic and cervical
spine since service. After any necessary authorizations are
obtained from the veteran, complete copies of all relevant VA or
private reports of medical treatment (not already of record) should
be obtained by the RO and incorporated into the claims folder.

2. Thereafter, the RO should forward the veteran's complete claims
folder to a VA physician to determine the identity and etiology of
any chronic thoracic and/or cervical spine disability which may now
be present. The entire claimsfolder must be made available to the
examiner for review in conjunction with this request for medical
opinion, and the report must reflect the examiner's review of
pertinent evidence in the claims folder. All tests and studies
deemed helpful by the examiner should be scheduled and conducted in
conjunction with the examination, and the results thereof made
available to the examiner for review. The examiner should be
requested to express an opinion as to the origin and

10 -

likely date of onset of any thoracic and/or cervical spine
disability which may now be present, including whether it is as
likely as not that any such disability is causally related to
service, any incident occurring, therein, and/or any service-
connected disability. If the examiner determines that any
thoracic/cervical spine disability was present prior to service, he
should be asked to provide an opinion whether any such disability
underwent an increase in disability during service (aggravation)
beyond the natural progress of the disease. If any of the foregoing
cannot be determined, the examiner should so state for the record.
A rationale for all opinions expressed and conclusions reached
should be fully explained.

3. The RO should carefully review the medical opinion report and
the other development requested above to ensure compliance with
this remand. If any development requested above is not
accomplished, remedial action should be undertaken. Stegall v.
West, 11 Vet. App. 268 (1998-).

If the benefit sought on appeal is not granted, the veteran and his
representative should be provided a supplemental statement of the
case and afforded an opportunity to respond. The case should then
be returned to the Board for review. The veteran has the right to
submit additional evidence and argument on the matter remanded to
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).


J.F. Gough
Veterans Law Judge
Board of Veterans' Appeals

- 11 -



